ATTORNEY GRIEVANCE COMMISSION                          •      IN THE
OF MARYLAND                                            •      COURT OF APPEALS
                                                       •      OF MARYLAND
       Petitioner
                                                       •      Misc. Docket AG
v.
                                                       •      No. 18
PAMELA BRUCE STUART
                                                       •      September Term, 2017
               Respondent

                    ***********************************************

                                             ORDER

       This matter having come before the Court upon the filing of a Petition for Disciplinary or

Remedial Action, with attached certified copy of an Order entered January 5, 2017, whereby the

Supreme Court of Florida suspended Pamela Bruce Stuart from the practice of law in Florida for

one year, effective thirty days from the date of the Order; and it appearing that said Pamela

Bruce Stuart is admitted to the Bar of this Court;

       NOW, THEREFORE, it is this 30th               day of      June             ,20I7,

       ORDERED, by the Court of Appeals of Maryland, in accordance with Maryland Rule 19-

737(d), that Pamela Bruce Stuart, Respondent, is hereby suspended, effective immediately, from

the practice of law in the State of Maryland, pending further order of this Court; and it is further

       ORDERED, that the Clerk of this Court shall strike the name of Pamela Bruce Stuart

from the register of attorneys in this Court and comply with the notice provisions of Maryland

Rule 19-761(b):



                                                        Is/ Clayton Greene Jr.
                                                       Senior Judge